            Case 1:10-cv-00022-DN Document 518 Filed 10/31/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH


 MARCIA EISENHOUR,
                                                     JUDGEMENT IN A CIVIL CASE
          PLAINTIFF,
                                                        Case No. 1:10-CV-00022 DN
 VS.
                                                         District Judge David Nuffer
 CRAIG D. STOREY, IN       HIS OFFICIAL AND
 INDIVIDUAL CAPACITIES,

          DEFENDANT.


          IT IS HEREBY ORDERED that Plaintiff’s complaint as to the remaining Defendant, Crag

D. Storey, is dismissed with prejudice. The judgment entered against other parties in this case

stands.

          Signed October 31, 2019

                                                   BY THE COURT


                                                    David Nuffer
                                                    United States District Judge
